UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA
                 -against-
                                                                                    20 cr    (JGK)
SHAWN OLSZEWSKI,
                                    Defendant.
---------------------------------------------------------X
                                                    ORDER
      Upon the application of the defendant and consent of the Government, the defendant,
Shawn Olszewski, is hereby released on the following conditions of bail:
       A $25,000 personal recognizance bond in the above captioned case to be signed by
 Mr.Olszewski and one financially responsible person, and subject to the following additional
conditions:
        •Pretrial supervision as directed by the Pretrial Services Office;
       •Third-party custodianship by the defendant’s girlfriend, Ms. Kayla Drew, who shall be
responsible to the Court for ensuring the defendant’s compliance with the conditions of release;
       •The defendant is to reside at 668 Chestnut Hill Road, Cambridge, New York 12816or
another residence approved by the Pretrial Services Office;
        •Drug testing and treatment as directed by the Pretrial Services Office;
        •Surrender of all passports and other travel documents with no applications for new or
        replacement documents;
        •The defendant shall not possess a firearm, destructive device, or another weapon;
        •The defendant shall not use or possess any narcotic drug or controlled substance unless
prescribed by a licensed medical practitioner;
        •Travel restricted to the Southern, Eastern, and Northern Districts of New York.
        The conditions of release in this case shall be deemed satisfied after (i) the defendant
signs the bond or the defendant’s attorney signs the bond for the defendant with the defendant’s
authorization, and (ii) one financially responsible person signs the bond. The defendant is not to
be released from custody unless and until he completes his term of imprisonment in connection
with United States v. Shawn Olszewski, 15 Cr. 364 (S.D.N.Y.), or is otherwise ordered released
from prison on that sentence.
        Pursuant to Chief Judge McMahon’s order dated March 27, 2020, this document is being
authorized by the Court to be signed with an electronic signature because it is impracticable in
light of the public health situation to obtain a written signature by the Court.

Dated: New York, New York
       April 6, 2020                                            _____/s/ John G. Koeltl______
                                                              JOHN G. KOELTL
                                                       UNITED STATES DISTRICT JUDGE
